Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-25 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26, 2016], in view of Arif et al. [US 20160202962 A1, March 24, 2016].

With respect to claim 1, Brodie teaches a system, comprising:
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 1, wherein the computer executable components comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1)); and
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach:
computing element in an affected state), wherein the computing elements
 in the affected state have performance alerts in one or more abstraction layers of a computing environment.
Arif teaches:
computing element [e.g. topology computing elements (or nodes)] in an affected state ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing
environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate components are accessible by attempting to establish a communications link) (Arif [0034]).

With respect to dependent claim 2, Brodie as modified by Arif further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the 

With respect to dependent claim 3, Brodie as modified further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. 
Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

Regarding claims 6-8 and 11-13; the instant claims recite substantially same limitations as the above rejected claims 1-3 and are therefore rejected under the same prior-art teachings.

Claims 4-5, 9-10, 14-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Arif, further in view of Li et al. [US 20190087253 A1, March 21, 2019].

With respect to dependent claim 4, Brodie as modified by Arif does not teach an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches:
an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).


With respect to dependent claim 5, Brodie as modified by Arif does not teach generates an aggregate alert of the performance alerts; and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.
Li teaches:
generates an aggregate alert of the performance alerts ([0036-0038] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222….); and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor ([0024] server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

Regarding claims 9-10 and 14-15; the instant claims recite substantially same limitations as the above rejected claims 4-5 and are therefore rejected under the same prior-art teachings.

With respect to claim 16, Brodie teaches a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor), wherein the computer executable components comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1));
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in 
Brodie does not teach:
computing element in an affected state), wherein the computing elements
 in the affected state have performance alerts in one or more abstraction layers of a computing environment.
a signature component that assigns a semantic signature to the directed graph.
Arif teaches:
computing element in an affected state [e.g. topology computing elements (or nodes)] ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can be configured to provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing
environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate components are accessible by attempting to establish a communications link..) (Arif [0034]).
Li teaches a signature component [e.g. alert management system] that assigns a semantic signature to the directed graph [e.g. generate a complete root cause failure graph corresponding to the cloud environment] ([0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with assigns a semantic signature to the directed graph of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

With respect to dependent claim 17, Brodie as modified by Arif and Li further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the 

With respect to dependent claim 18, Brodie as modified by Arif and Li further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. 
Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

With respect to dependent claim 20, Brodie as modified by Arif and Li further teaches an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph (Li [0036] monitoring component 220 utilizes metrics collector 234 to retrieve raw alerts 238 to alert root cause analysis component 222.
Li [0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).

Regarding claims 21-23 and 25; the instant claims recite substantially same limitations as the above rejected claims 16-18 & 20 and are therefore rejected under the same prior-art teachings.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Arif and Li, as applied to claims 16 and 21, further in view of Bhola et al. [US 20130080350 A1, September 14, 2012].

With respect to dependent claim 19, Brodie as modified by Arif and Li does not specifically teach wherein the semantic signature comprises at least one of a topological signature or a temporal signature, and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph.
wherein the semantic signature comprises at least one of a topological signature or a temporal signature ([0093] the changed datetime column 508 provides date and time information for the modification. The revision changeset column 510 associates each change record to a corresponding revision from the source control system having the checked-in change), and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph ([0065] the notification engine 232 is configured to generate a notification for one or more users to be notified of a pending change to the object model….. the notification may include a text description, a graphical view (e.g., a directed graph), and/or a combination thereof to describe the pending change, the elements involved, and any relevant relationships).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif and Li with providing description of the directed graph of Bhola. Such a modification would provide a description of how the model elements to be changed may affect one or more model elements in which the notified user has an interest (Bhola [0065]).

Regarding claim 24; the instant claims recite substantially same limitations as the above rejected claim19 and is therefore rejected under the same prior-art teachings.

Response to Amendment


Response to Arguments
Applicant’s arguments filed on 09/10/2021 have been considered. 
Applicant argues (page 8) Brodie does not disclose every claimed element as arranged in independent claims. Brodie discloses a dependency graph of software code segments having dependency relationships within a software product. Software code segments having dependency relationships within a software product cannot be reasonably construed as computing elements having performance alerts. Software code segments are not computing elements.
Examiner’s response:
The new reference Arif in paragraphs [0024 and 0030] teaches computing elements [e.g. topology computing elements (or nodes)] having performance alerts [e.g. provide a notification of a potential problem].
As shown above Brodie as modified by Arif teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153